DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed reply filed on 06/28/2022 in accordance with the After Final Consideration program has been fully considered but has not been entered into record. Instead, an Examiner’s Amendment placing the application in condition for allowance is provided below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Karl Hefter on 07/29/2022.
The application has been amended as follows: 
1.	(Currently Amended) A method, comprising:
identifying a first communication device that has performed first dynamic frequency selection in a geographical area associated with a second communication device; 
receiving dynamic-frequency-selection-performance information associated with the first dynamic frequency selection for the first communication device; and 
independently modifying second dynamic frequency selection of the second communication device to be different from the first dynamic frequency selection of the first communication device based on the received dynamic-frequency-selection-performance information.
10. 	(Currently Amended) A computing device, comprising: 
a memory that stores computer instructions; and 
one or more processors configured to execute the computer instructions, wherein execution of the computer instructions cause the one or more processors to: 
identify a first wireless communication device and a second wireless communication devices within , wherein the first wireless communication device uses a first dynamic frequency selection and the second wireless communication device uses a second dynamic frequency selection; 
receive dynamic-frequency-selection-performance information associated with the first dynamic frequency selection used by 
provide dynamic-frequency-selection-modification information to the second wireless communication device to independently modify the second dynamic frequency selection used by the second wireless communication device from first dynamic frequency selection used by , wherein the modified second dynamic frequency selection used by the second wireless communication device is different from the first dynamic frequency selection used by the first wireless communication device.

11. 	(Currently Amended) The computing device of claim 10, wherein execution of the computer instructions by the one or more processors further cause the one more processors to: 
determine, based on the received dynamic-frequency-selection-performance information, at least one pattern of channel changes by at least the first wireless communication device; and 4Application No. 16/784,066Reply to Office Action Dated April 14, 2022 
modify the second dynamic frequency selection of the second wireless communication device for selecting channel changes based on the at least one pattern.

13. 	(Currently Amended) The computing device of claim 10, wherein execution of the computer instructions by the one or more processors to provide the dynamic-frequency- selection-modification information to the second wireless communication device further cause the one more processors to: 
update an automatic channel selection algorithm used by the second wireless communication device to perform the second dynamic frequency selection.

17. (Currently Amended) A system, comprising: 
a first wireless communication device in a geographic area and configured to perform first dynamic frequency selection; 
a second wireless communication device in the geographic area and configured to perform second dynamic frequency selection; 
a wireless-device configuration system configured to: 
receive dynamic-frequency-selection-performance information associated with the first dynamic frequency selection from the first wireless communication device; and 
provide dynamic-frequency-selection-modification information to the second wireless communication device to independently modify the second dynamic frequency selection used by the second wireless communication device to be different from the first dynamic frequency selection used by the first wireless communication device based on the received dynamic-frequency- selection-performance information.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claims 1, 10, and 17, in view of the Remarks filed 06/28/2022 and the Examiner’s amendment appearing above, the recited limitations, particularly “provide dynamic-frequency-selection-modification information to the second wireless communication device to independently modify the second dynamic frequency selection used by the second wireless communication device to be different from the first dynamic frequency selection used by the first wireless communication device based on the received dynamic-frequency- selection-performance information,” in conjunction with the previously recited limitations of the claims, are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claims 1, 10, and 17 are allowable. Claims 2-9, 11-16, and 18-20 are allowable by virtue of their dependency on Claims 1, 10, and 17, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/               Primary Examiner, Art Unit 2641